Title: To James Madison from Edmund Randolph, 12 July 1783
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond July 12. 1783
Your flight to Princeton has, I presume, been the cause of the post of thursday bringing no letter from you.
The proclamation, issued by the executive last week, has occasioned much uneasiness in the minds of those, whose british friends are affected by it. Indeed it wants precision to so great a degree, as to subject it to the justest and severest criticism. After a description of the persons, who are to be expelled, it prohibits the return as well of those, as of all others coming within the like description. It does no more, than to prohibit the return and direct the departure of those persons, and yet commands all officers civil and military to obey it. In what?—It also forbids the return of traitors. Can any act prevent a traiterous citizen from risquing his head upon a trial? It is true, that the penalties of the law are not yet removed from the return of these people: but the proclamation carries the disagreeable idea, that the executive have adopted the spirit of the resolutions of the committees to the northward, who act, as if the treaty were within their power of repeal.
By the next post, I probably shall be able to inclose to you a copy of Colo. Meriwether Smith’s pamphlet on british debts. It is now in the press.
It is whispered, that C——ss repent of their abandonment of Phila. I cannot believe, that passion would have dictated the measure, and therefore I presume, that the intelligence of your contrition has passed thro’ the impure channel of some interested pen.
Adieu
